internal_revenue_service number info release date uil dear cor-142296-01 date this is in response to your correspondence of date to the internal_revenue_service your correspondence concerns your ability to combine a keogh_plan and an individual_retirement_account ira and receive the minimum distribution from one account the specific information you gave us is as follows you are years old and have both a keogh_plan and an ira you are receiving an annual minimum distribution from the keogh_plan of dollar_figure and an annual minimum distribution from the ira of dollar_figure you would like to take the total annual minimum distribution of dollar_figure from the keogh_plan and if you cannot do that you would like to roll over the keogh_plan into a new ira and take the dollar_figure minimum distribution from the new ira with respect to your first question you cannot take the entire total annual minimum distribution for the keogh_plan and the ira from just the keogh_plan federal_income_tax regulations prohibit combining two employer plans and taking the total minimum distribution from one two ira’s however may be combined and the total minimum distribution may be taken from one but there are no provisions for combining a keogh_plan and an ira for this purpose thus the total minimum distribution for the ira and keogh_plan cannot be taken from the keogh_plan your next question concerns your ability to roll over the keogh_plan into an ira the minimum_required_distribution from the keogh_plan for and whether you can roll over part of the keogh_plan to an ira it appears to us that you wish to take the minimum distribution from the keogh_plan for and roll over the rest of the keogh_plan into an ira from the information you have given us it does not appear that you will be able to do this sec_402 of the internal_revenue_code sets forth the rules for rollovers from qualified_plans to ira’s sec_402 defines an eligible_rollover_distribution as any distribution to an employee of all or any portion of the balance_to_the_credit of the employee in a qualified_plan this definition does not include however any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee’s designated_beneficiary or for a specified period of ten years or more in addition any distribution that is a required_minimum_distribution under sec_401 is not an eligible_rollover_distribution we do not have exact information about the election you made at age ½ to receive the minimum distribution from the keogh_plan however you do state that you are receiving a minimum distribution of dollar_figure from your keogh annuity retirement_plan based upon this language it appears that you have a type of annuity_contract and under the federal_income_tax regulations the entire amount of any such annuity_payment made on or after january of the year in which an employee attains age ½ will be treated as an amount required under sec_401 and thus will not be an eligible_rollover_distribution another possibility based upon the information you have supplied is that you are receiving substantially equal payments over your life expectancy or for a period of ten years or more none of these payments would be eligible to be rolled over into an ira based upon the information you have furnished it appears that you should continue to receive the minimum distribution for your ira from your ira and the minimum distribution for your keogh_plan from your keogh_plan we trust this information addresses your concerns this is a general information_letter and not a ruling thus it cannot be relied upon as a ruling sincerely robert d patchell acting chief qualified_plans branch two office of the division counsel associate chief_counsel tax exempt and government entities
